Title: From James Madison to Isaac Coffin, 1 October 1819
From: Madison, James
To: Coffin, Isaac


Dear SirMontpellier (Virga.) Ocr. 1. 1819
On receiving your letter of June 10. I offered without delay encouragements for obtaining a few young wild Turkies, but have not been successful. It was too late in the Season to get Eggs, to be hatched under tame hens; and young ones are seldom otherwise procured. Nor indeed is it easy to rear very young ones however procured, such is their mortality under the best domestic management, and such their propensity to elope into the forest. This propensity shews itself the moment they can use their legs. As soon as the Winter comes on when alone they can be baited into Traps, I shall do the best to obtain a pair, & will forward them thro’ the channel you point out. If any additional motive for making the effort were wanted, there could not be a stronger one than your intended disposal of them. Among the other titles to distinguished esteem possessed by Mr. Coke, his great agricultural merits have made his name familiar to this Country.

Mrs. M. has been unfortunate in her Pheasants. Seeing no hope of their increase whilst closely confined, they were turned into a well inclosed ground of several acres. In this situation a single egg was dropped by one of the hens; the other, the more gentle of the two, failing altogether. Both of them at length perished, from wounds, recd it wd. seem, from the Night hawk. The Cock afterwards made his escape, & was equally a victim in the Forest. Mrs. M. as well as myself have been much obliged by your kindness in giving us a chance of adding this valuable & beautiful bird to the indigenous stock. But we distrust so much the suitableness of our means for doing justice to the experiment, that we are content to rely on that understood to be in the hands of others who have the advantage of us in that respect. I beg you to accept Sir a renewal of my great respect & cordial good wishes
